 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASON MARK HART,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01464-RSM-BAT

10           v.                                            ORDER GRANTING MOTION FOR
                                                           VOLUNTARY DISMISSAL
11   KARIE RAINER, et al.,

12                              Defendant.

13

14          Plaintiff, proceeding pro se, commenced this 42 U.S.C. § 1983 civil rights action on

15   October 1, 2020. Dkt. 1. Plaintiff subsequently filed an Amended Complaint naming as

16   Defendants: the Department of Corrections, Lemin Sennah, and Karie Rainer. Dkt. 10. On

17   February 8, 2021, Defendants filed their answer to the Amended Complaint. Dkt. 18. On February

18   12, 2021, the Court issued a Pretrial Scheduling Order setting discovery and dispositive motions

19   deadlines of May 11, 2021, and June 10, 2021 respectively. Dkt. 19. The pretrial deadlines were

20   subsequently amended to extend the discovery deadline to July 6, 2021 and the dispositive motions

21   deadline to August 6, 2021. Dkt. 30. On May 4, 2021, Plaintiff filed a Motion to Compel and a

22   Motion to Voluntarily Dismiss the action. Dkts. 31, 32. Defendants oppose the Motion to Compel

23   and join in Plaintiff’s Motion to Voluntarily Dismiss. Dkt. 33, 34, 35.



     ORDER GRANTING MOTION FOR
     VOLUNTARY DISMISSAL - 1
 1                                              DISCUSSION

 2          Federal Rule of Civil Procedure Rule 41(a) governs the voluntary dismissal of an action in

 3   federal court. Rule 41(a)(2) provides that unless a plaintiff files a notice of dismissal before the

 4   opposing party serves either an answer or a motion for summary judgment, or the parties stipulate

 5   to the dismissal of the action, “[a]n action may be dismissed at the plaintiff's request only by court

 6   order, on terms that the court considers proper . . . .” FED. R. CIV. P. § 41(a)(2). The decision to

 7   grant or deny a motion pursuant to Rule 41(a)(2) is within the sound discretion of the trial court

 8   and may be reviewed only for abuse of that discretion. Sams v. Beech Aircraft Corp., 625 F.2d

 9   273, 277 (9th Cir.1980).

10          A motion for voluntary dismissal pursuant to Rule 41(a)(2) should be granted unless a

11   defendant can show that it will suffer some plain legal prejudice as a result of the dismissal. Smith

12   v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001); Stevedoring Services of America v. Armilla Intern.

13   B.V., 889 F.2d 919, 921 (9th Cir. 1989) (stating that the purpose of Rule 41(a)(2) is “to permit a

14   plaintiff to dismiss an action without prejudice so long as the defendant will not be prejudiced . . .

15   or unfairly affected by dismissal.”).

16          Although it is somewhat unclear why Plaintiff filed his Motion to Compel and Motion to

17   Voluntarily Dismiss on the same day, Plaintiff’s Motion to Voluntarily Dismiss makes clear that

18   he intends to voluntarily dismiss the action against all named Defendants. Dkt. 32. Specifically,

19   Plaintiff’s Motion states that “I hereby withdraw/voluntarily dismiss my civil complaint/suit

20   against Dr. Karie Rainer, ARNP Lamin [sic] Sennah, DOC et al.” Id. Defense counsel, in

21   responding to Plaintiff’s motion, indicates that she spoke to Plaintiff and confirmed his intention

22   to dismiss this lawsuit in its entirety. See Dkts. 34, 35. Defendants join in Plaintiff’s Motion to

23   Voluntarily Dismiss. Id.



     ORDER GRANTING MOTION FOR
     VOLUNTARY DISMISSAL - 2
 1           As previously noted, Defendants recently filed an answer to Plaintiff’s Amended

 2   Complaint and no dispositive motions have been filed at this point in the action. Furthermore,

 3   Defendants have joined in Plaintiff’s motion and do not argue that they will suffer any prejudice

 4   if the action is dismissed without prejudice. Accordingly, the Court finds that Defendants will not

 5   be unfairly prejudiced by a dismissal without prejudice given that this litigation is in its early stages

 6   and neither the Court nor the parties have yet invested substantial time or resources.

 7                                              CONCLUSION

 8           Plaintiff’s Motion to Voluntarily Dismiss (Dkt. 32), which is joined by Defendants, is

 9   GRANTED. Plaintiff’s Amended Complaint (Dkt. 10) is DISMISSED without prejudice.

10   Plaintiff’s Motion to Compel (Dkt. 31) is DENIED as moot. The Clerk is directed to close the case.

11           The Clerk is directed to send copies of this Order to the parties.

12

13           Dated this 28th day of May, 2021.

14

15

16                                                   A
                                                     RICARDO S. MARTINEZ
17                                                   CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR
     VOLUNTARY DISMISSAL - 3
